Title: Friday June the 15th 1781.
From: Adams, John Quincy
To: 


       This morning Mr. Dana, Mr. Thaxter, brother Charles and myself went to Kaa’s, to see Mr. Jennings and Mr. Bordly. We found Mr. Searle there; he has just arriv’d from the Texel; where he has been since saturday.
       We stay’d sometime there and then went to take a ride; we went out of the Haerlem Port, and rid round by the side of the outer Cingel and came in again into the Leyden Port.
       After dinner I wrote a letter to Dr. Waterhouse; and then went to Madam Chabanel’s where I found Mr. Brailsford; he went away soon after, and I went to take a walk, with the young ladies; when we got back we found Mr. Le Roi, and young Mr. Chabanel at home; I return’d home soon after.
       The English papers are arriv’d. There is an account of an action between Commodore Johnstone and the french Squadron which was going to the East India’s, but we have not got the paper in which an account of it is given; and therefore, do not yet know the details.
       
       From Guthrie’s Grammar. Chap 4th § 6th (Continuation from yesterday).
      